Citation Nr: 1706437	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  14-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for left knee status post total knee arthroplasty (TKA), currently rated as 50 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In an April 2015 decision, the Board inter alia denied the Veteran's claim for rating in excess of 50 percent for his left knee status post TKA.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 memorandum decision, the Court vacated the portion of the Board's decision that denied entitlement to ratings in excess of 50 percent for left knee status post TKA, and remanded the claim to the Board.  The Court left undisturbed the Board's denial of entitlement to a temporary total rating following the Veteran's September 1977 bilateral knee surgery.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the record indicates that additional development is required.

After a review of the record, and in light of the JMR, the Board finds that a remand for a new VA examination is necessary.  In this regard, the Court found that the May 2013 VA examination report contained "seemingly contradictory findings" and conclusory rationale in support of the examiner's finding that the Veteran had intermediate degrees of residual weakness rather than severe painful motion or weakness.  Specifically, the Court noted that the examiner opined that there was      no evidence of painful motion, but later acknowledged the Veteran's reports of constant and chronic pain, and even opined that the Veteran's functional impairment included weakened and painful movement.  The Court concluded that in light of the examiner's contradictory findings it was unclear why the examiner concluded that the Veteran had intermediate degrees of residual weakness rather than severe painful motion or weakness.  In light of the above, additional clarification is necessary.  

There also appear to be outstanding VA treatment records.  An August 12, 2011 VA treatment record noted that a non-VA medical record was scanned into VistA imaging.  However, the referenced record is not associated with the claims file.  Additionally, a February 18, 2016 VA treatment record indicated that the Veteran should return for a follow up appointment in August 2016.  Treatment records subsequent to June 2, 2016 have not been associated with the claims file.  Accordingly, on remand all VA treatment records since June 2, 2016 should be associated with the claims file.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 2, 2016 to present, as well as the record referenced in the August 12, 2011 VA treatment record, and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of any non-VA medical care providers who have treated him for service-connected left knee status post TKA.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected left knee status post TKA.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for both knees for comparison purposes.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the left knee due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




